Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tehgrain Jones appeals the district court’s order dismissing this action pursuant to Fed.R.Civ.P. 41(b) for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. City of Portsmouth, No. 3:10-cv-00531-HEH (E.D.Va. Nov. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.